Citation Nr: 1534412	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-30 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include a disorder manifested by depressive disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and Dr. G.B.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to March 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this case, the Veteran has specifically stated that he is not pursuing a claim of entitlement to service connection for PTSD.  See the Veteran's statement dated January 2011.  The Board further notes that the medical evidence of record does not document a diagnosis of PTSD.  Accordingly, the Board has characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Veteran testified before the undersigned at a January 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability was raised by the Veteran at the January 2015 Board hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The competent and probative evidence of record is in equipoise as to whether the Veteran's current acquired psychiatric disorder other than PTSD, to include depressive disorder, is related to his military service.  


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his currently diagnosed acquired psychiatric disorder other than PTSD, to include a disorder manifested by depressive disorder, was incurred in military service.  38 U.S.C.A. § 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by depressive disorder. The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the issue of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Service connection for an acquired psychiatric disorder other than PTSD

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder other than PTSD, which he contends is due to his military service.  Specifically, he has testified that during service, he sustained a back injury from doing squat thrusts.  He thereafter had chronic back pain during service which caused depression.  The Veteran clarified at the January 2015 Board hearing that the back pain caused depression because he could not perform his military duties adequately.  He further stated that he had depression from not being able to perform his military duties because he believed he let himself, his family, and his country down.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As to Hickson element (1), the medical evidence of record indicates a diagnosis of an acquired psychiatric disorder, namely depressive disorder (NOS).  See, e.g., a VA examination report dated April 2014.  Hickson element (1) is, therefore, satisfied.
With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, as discussed above, the Veteran contends that his current depression is related to an in-service back injury.  Although his service treatment records are absent complaints of or treatment for an acquired psychiatric disorder, a service treatment record dated March 1974 documents treatment for a back injury and pain in the scapular area of the back.  At that time, he was diagnosed with a muscle strain and prescribed medication for treatment.  He also noted recurrent back pain on his report of medical history in conjunction with his February 1974 separation examination.  The remainder of the service treatment records is absent complaints of or treatment for a back problem.  However, based on the March 1974 treatment for a back injury, the Board finds that Hickson element (2) is satisfied.  

Turning to Hickson element (3), nexus, the record contains conflicting medical opinions which address the issue of medical nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Goober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted a private treatment report dated April 2014 from Dr. G.B., a VA psychiatrist who has treated the Veteran for depression for many years.  Dr. G.B. noted that the Veteran experiences severely depressed mood, anhedonia, insomnia, decreased energy, feelings of worthlessness, and decreased concentration.  He further reported that the Veteran is socially isolated and withdrawn.  He thereafter opined that the Veteran's depressed mood stems from the in-service back injury and problems from military service.  Dr. G.B. indicated at the January 2015 Board hearing that the rationale for his conclusion was based on his review of the Veteran's service treatment records as well as his finding that the Veteran has had a "downward spiral" of psychiatric symptoms including irritability and anxiety from the in-service back injury.  He further noted the Veteran's anger and guilt over his life after the back injury.    

In contrast to the positive nexus opinion provided by Dr. G.B., in April 2014, a VA examiner reviewed the Veteran's claims folder and examined the Veteran and, after diagnosing the Veteran with depressive disorder unspecified, she concluded that the Veteran's depressive disorder is less likely than not related to service.  Although the examiner initially reported that it would be speculative to determine whether the Veteran's depression is related to the in-service back injury, she thereafter determined that the current depression is not related to military service based on the absence of pain-related depressive episodes during service.    

The opinion of Dr. G.B. as well as the opinion of the VA examiner are based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current acquired psychiatric disorder other than PTSD is related to his period of military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  As such, Hickson element (3), and thereby all three elements, has been satisfied.   

The Board wishes to make clear that the finding that the Veteran's current depression is related to his military service, specifically the back injury, does not reflect a finding that the Veteran's currently diagnosed low back disability is related to military service.  Indeed, that claim has been referred to the AOJ for adjudication.  Moreover, to the extent that the Veteran's current depression is aggravated by any of the Veteran's current back symptoms, the Board emphasizes that it is only granting the Veteran's acquired psychiatric disorder claim on a direct basis i.e. the etiology of the Veteran's current depression is his in-service back injury.  Put another way, whether the Veteran's current depression symptoms are aggravated by the current back symptoms and whether his current back symptoms are related to the in-service back injury is irrelevant to the finding that the current depression symptoms are related to the in-service back injury.  In particular, as discussed above, the competent and probative evidence is in equipoise as to a finding that the Veteran's current depression symptoms stemmed from the in-service back injury.  

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by depressive disorder, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include a disorder manifested by depressive disorder, is granted.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


